IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2009
                                     No. 08-31177
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




MORRIS C. LARD,

                                                   Plaintiff-Appellant,

versus

STEVEN HOYLE REHABILITATION CENTER; NURSE WILLIAMS;
SERGEANT CHASE; NURSE FOUNTAIN; NURSE CLARK;
SING SONG, Doctor; CAPTAIN LEE,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 3:08-CV-1012




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-31177

      Morris Lard, Louisiana prisoner # 095296, filed a 42 U.S.C. § 1983 action
against prison and medical personnel alleging various negligent and intentional
acts that caused him to suffer a stroke, heat exhaustion, gangrene, hearing loss,
and the loss of commissary privileges. The district court dismissed the suit as
frivolous and for failure to state a claim. The court denied Lard’s motion for
leave to proceed in forma pauperis (“IFP”) on appeal, certifying that the appeal
was not taken in good faith. Lard seeks this court’s leave to proceed IFP and
appointment of counsel.
      Lard does not discuss the issues that will be raised in his appeal or chal-
lenge the determination that his complaint is frivolous. Because he fails to show
that his appeal “involves legal points arguable on their merits (and therefore not
frivolous),” the motion for leave to proceed IFP is DENIED. Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks omitted); see also Grant
v. Cuellar, 59 F.3d 523, 524-25 & n.2 (5th Cir. 1995) (stating that even a pro se
brief must include argument in support of relief sought).         The appeal is
DISMISSED as frivolous. 5 TH C IR. R. 42.2 .
      Lard asserts that we should appoint counsel because he is legally blind.
The claims in Lard’s complaint are straightforward and uncomplicated, and he
fails to explain how his blindness has impeded his legal efforts, if at all. The
motion for appointment of counsel is DENIED. See Cooper v. Sheriff, 929 F.2d
1078, 1084 (5th Cir. 1991) (stating that counsel can be appointed in exceptional
circumstances).




                                        2